Citation Nr: 1141329	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  06-18 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a scar on the left buttock.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a scar on the left buttock and assigned a noncompensable disability rating, effective July 13, 2005.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating.   

In an August 2010 decision, the Board denied an initial compensable disability rating for a scar on the left buttocks and entitlement to service connection for bilateral hearing loss.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, a Memorandum Decision was issued and the Court entered Judgment affirming the Board's denial of service connection for bilateral hearing loss and vacating the Board's denial of an initial compensable rating for a scar on the left buttock.  The Court remanded the claim to the Board for readjudication consistent with its decision.  

The August 2010 Board decision also remanded the Veteran's claims for service connection for hypertension and heart disease for additional development.  During the pendency of the appeal, a July 2010 rating decision granted service connection for hypertension and heart disease.  Since the Veteran has not disagreed with the rating or effective date assigned for these disabilities, the issues pertaining to hypertension and heart disease are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The Veteran testified before an Acting Veterans Law Judge sitting at the RO in October 2008 and a transcript is of record.  In August 2011, the Board notified the Veteran that the Acting Veterans Law Judge who conducted the October 2008 hearing was no longer employed by VA and inquired if he wished to testify at another hearing.  The Veteran responded that he did not want another hearing and asked that his claim be adjudicated based on the evidence of record.  

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In its Memorandum Decision, the Court determined that the Board failed to provide an adequate statement of reasons and bases for its denial of an initial compensable disability rating for a scar on the left buttock.  Specifically, the Court found that the Board failed to adequately consider the criteria for an increased rating under Diagnostic Codes 7804 (unstable or painful scars) and 7805 (other scars, rated on limitation of function of affected part).  38 C.F.R. § 4.118.  The Court noted that on VA examination in March 2006, the Veteran's scar was noted to be tender, which was inconsistent with the Board's finding that the scar was not painful.  The Court also found that the Board had failed to properly consider whether the scar was productive of limitation of motion of the affected part in light of the Veteran's complaints that his scar interfered with his ability to comfortably sit for a prolonged period of time. 

 When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board notes that the VA examiner did not address whether there was objective evidence of a painful scar on examination, or the Veteran's reports of limitation of motion on sitting as due the scar.  Thus the Board finds that the current state of the medical evidence of record is inadequate for purposes of rendering a final determination with respect to the Veteran's claim.  Accordingly, another examination is necessary.

Moreover, the Board notes that the Veteran was last afforded a VA examination to evaluate his left buttock scar in March 2006.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The most recent VA examination is over 5 years old and it is stale.  Therefore, the Board finds that a contemporaneous examination is needed to fairly adjudicate the claim.   

Additionally, a review of the claims file shows that the most recent VA medical records are dated in June 2005.  To aid in adjudication, any subsequent VA medical records dated from July 2005 to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the service-connected left buttock scar. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his scar on the left buttock since July 2005.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated from July 2005 to the present.  Contact the Veteran and request that he provide sufficient information and authorization to request any additional evidence pertinent to the claim for an increased rating for a scar on the left buttock.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file. All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination for the purpose of determining the nature and severity of his service-connected left buttock scar.  The examiner should review the claims file and should note that review in the report.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the March 2006 VA examination report.  Specifically, the examiner should provide the following information: 

(a) Provide measurements of the length and width of the left buttocks scar and state whether the scar is superficial; unstable; tender or painful on examination; and/or causes any limitation of function.  If limitation of function is shown, identify the part(s) affected and describe what motions or functions are limited and to what extent.  The examiner is asked to consider the Veteran's report of inability to sit for a prolonged period of time as due to the left buttock scar.  
 
(b) The examiner should specifically report whether there is any associated underlying muscle damage due to the scar and, if so, indicate which muscle group(s) is/are involved.  The examiner should also state whether the scar is a deep scar.  (A deep scar is one associated with underlying soft tissue damage.) 

(c) State what impact, if any, the left buttock scar has on his employment and daily living. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the severity and manifestations of his left buttock scar.  The rationale for any opinion offered should be provided. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





